DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copy of Japanese patent application number 2018-148289, filed on August 7, 2018, has been received and made of record.

Information Disclosure Statement
The information disclosure statement (lDS) submitted on January 4, 2021 is in compliance with the provisions of 37 CFR 1.97 and has been considered by the Examiner.

Allowable Subject Matter
Claims 18-32 are allowed.
The following is an examiner’s statement of reasons for allowance:
As for claim 18, the prior art does not teach or fairly suggest the use of an electronic apparatus comprising a display and a storage for storing a first image and a second image and a controller for controlling the display to display a list including a first thumbnail corresponding to the first image and a second thumbnail corresponding to the second image, wherein the controller displays the second thumbnail on the display in a first dynamic range narrower than a second dynamic range, and displays the second image on the display in the second dynamic range in a case where the second thumbnail is selected from the list, in conjunction with the other limitations of the claims.
As for claim 31, the prior art does not teach or fairly suggest the use of a control method for controlling an electronic apparatus including a display and a storage for storing a first image and a second image, wherein the control method comprises displaying a list including a first thumbnail corresponding to the first image and a second thumbnail corresponding to the second image on the display, displaying the second thumbnail on the display in a first dynamic range narrower than a second dynamic range, and displaying the second image on the display in the second dynamic range in a case where the second thumbnail is selected from the list, in conjunction with the other limitations of the claims.
As for claim 32, the prior art does not teach or fairly suggest the use of a non-transitory computer-readable medium that stores a program, wherein the program causes a computer to execute a method for controlling an electronic apparatus including a display and a storage for storing a first image and a second image, the method comprising displaying a list including a first thumbnail corresponding to the first image and a second thumbnail corresponding to the second image on the display, displaying the second thumbnail on the display in a first dynamic range narrower than a second dynamic range, and displaying the second image on the display in the second dynamic range in a case where the second thumbnail is selected from the list, in conjunction with the other limitations of the claims.
As for claims 19-30, the reasons for allowance of these claims is due at least to their dependency upon allowable claims 18.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2014/0354845: note the use of an image display system that performs thumbnail view and selected image view, but lacks any disclosure of displaying a thumbnail with a narrow dynamic range (i.e., SDR thumbnail) of the image, and displaying the corresponding image with a wide dynamic range (i.e., HDR image) when the narrow dynamic range thumbnail is selected from a list. 
US 9,324,164: note the use of an imaging device that stores SDR image thumbnails along with the HDR image, but lacks any disclosure of displaying a thumbnail with a narrow dynamic range (i.e., SDR thumbnail) of the image, and displaying 
US 2017/0134642: note the use of an imaging device that captures normal images and high-luminance priority images, and displays thumbnails of the captured images on the display along with an indicator that the stored image is a high-luminance priority images, but lacks any disclosure of displaying a thumbnail with a narrow dynamic range (i.e., SDR thumbnail) of the image, and displaying the corresponding image with a wide dynamic range (i.e., HDR image) when the narrow dynamic range thumbnail is selected from a list.
US 2018/0330674: note the use of an imaging device that captures both SDR and HDR images, and a display used to simultaneously display both SDR and HDR image content, but lacks any disclosure of displaying a thumbnail with a narrow dynamic range (i.e., SDR thumbnail) of the image, and displaying the corresponding image with a wide dynamic range (i.e., HDR image) when the narrow dynamic range thumbnail is selected from a list.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISS S YODER III whose telephone number is (571)272-7323.  The examiner can normally be reached on M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIN YE/Supervisory Patent Examiner, Art Unit 2697